Citation Nr: 0307123	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to the assignment of an evaluation in excess 
of 10 percent for 
bursitis of the left hip, from March 31, 1995 to December 5, 
1996.

2.	Entitlement to the assignment of an evaluation in excess 
of 20 percent for 
bursitis of the left hip, from December 5, 1996.

3.	Entitlement to the assignment of an initial evaluation in 
excess of 40 percent for 
service-connected low back pain, with limitation of motion.

4.	Entitlement to a total disability rating based upon 
individual unemployability 
due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to May 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which entitlement to an increased rating was denied 
for bursitis of the left hip.  In a November 1997 rating 
decision, the RO assigned a 10 percent rating, effective 
March 31, 1995.  In a June 1999 rating decision, the RO 
assigned a 20 percent rating, effective December 5, 1996.  
The veteran has indicated continued disagreement with the 
assigned ratings.  

This matter also comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by a 
RO, in which service connection was granted for disability 
described for rating purposes as limitation of motion of the 
lower back.  These issues presented were remanded by the 
Board in January 2001.  

The Board further notes that the veteran was denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability in a May 
2001 rating decision by a RO.  A notice of disagreement was 
received in May 2001, a statement of the case was issued in 
October 2002, and a substantive appeal was received in 
October 2002.  The Board will address all the above issues in 
this decision.  
     

FINDINGS OF FACT

1.	Prior to December 5, 1996, the veteran's service-connected 
bursitis of the left 
hip with limitation of motion is manifested by painful motion 
with joint pathology.  

2.  From December 5, 1996, the veteran's service-connected 
bursitis of the left 
hip with limitation of motion is manifested by flexion 
limited to 30 degrees with pain.

3.	The veteran's service-connected low back pain with 
limitation of motion is
manifested by symptoms of pronounced intervertebral disc 
syndrome.  

4.	The veteran is service-connected for low back pain with 
limitation of motion, 
rated (pursuant to this decision) as 60 percent disabling, 
and bursitis of the left hip, rated as 20 percent disabling; 
his combined service-connected disability rating is 70 
percent.

5.	The veteran's service-connected disabilities preclude him 
from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to a disability rating in 
excess of 10 percent for the 
veteran's service-connected bursitis of the left hip with 
limitation of motion from March 31, 1995 to December 5, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a) and Codes 5252 and 
5253 (2002).

2.	The criteria for entitlement to a disability rating in 
excess of 20 percent for the 
veteran's service-connected bursitis of the left hip with 
limitation of motion from December 5, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§  4.7, 4.71(a) and Codes 5252 and 5253 (2002).

3.	The criteria for entitlement to a disability rating of 60 
percent, but no higher, for 
the veteran's service-connected low back pain with limitation 
of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§  4.7, 4.71(a) and Codes 
5292 and 5293 (2002).

4.  The criteria for entitlement to TDIU benefits have been 
met.  38 U.S.C.A.        §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating and entitlement to a total rating based 
on individual unemployability due to service-connected 
disability.  The discussions in the rating decisions, 
statements of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an April 2001 letter and an October 
2002 statement of the case, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports in July 
1995, December 1996, and February 1999, Social Security 
records, and witness statements from the veteran's wife, 
brother, and neighbor.  As the record shows that the veteran 
has been afforded VA examinations in connection with his 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

The present appeal involves the veteran's claims that the 
severity of his service-connected bursitis of the left hip 
and lower back disability warrant higher disability ratings.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   Further, in 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

In the present case, it should also be noted that when rating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Bursitis of the Left Hip, From March 31, 1995 to December 5, 
1996

The present appeal involves the veteran's claim that the 
severity of his service-connected bursitis of the left hip 
warranted a higher disability rating than 10 percent from 
March 31, 1995 to December 5, 1996.  

The veteran's service-connected bursitis of the left hip has 
been rated by the RO under the provisions of Diagnostic Codes 
5252 and 5253.  Under Code 5252, a rating of 10 percent is 
warranted where flexion of the thigh is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees, a 30 percent rating is warranted where 
flexion is limited to 20 degrees, and a 40 percent rating is 
warranted where flexion is limited to 10 degrees.  

Under Code 5253, a 10 percent rating is warranted where 
limitation of rotation of the thigh is such that the veteran 
cannot toe-out more than 15 degrees of the affected leg or 
there is limitation of adduction of the thigh to where motion 
is lost beyond 10 degrees.  A 20 percent rating is warranted 
where there is limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  

Upon review, there is no clinical objective evidence 
demonstrating that flexion of the veteran's left thigh was 
limited to 30 degrees from March 31, 1995 to December 5, 
1996.  There is also no objective clinical evidence showing 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  VA examination report in July 1995 showed 
flexion of the left hip to be 100 degrees, extension to 20 
degrees, and abduction to 40 degrees.  While the record shows 
that veteran clearly has significant left hip impairment from 
March 31, 1995 to December 5, 1996, clinical evidence does 
not support a higher rating than already assigned by the RO 
under Codes 5252 and 5253.  

As for other diagnostic codes, the evidence does not show a 
flail left hip joint to warrant a rating under Code 5254 or 
ankylosis of the left hip to warrant a higher rating under 
Code 5250.  

The Board acknowledges the veteran's long-term complaints of 
left hip pain from March 31, 1995 to December 5, 1996, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 
supra.  Indeed, the VA examination report in July 1995 noted 
that the veteran complained of pain in his left hip.  
However, there has been no persuasive showing of additional 
functional loss due to pain that would further limit motion 
so as to result in a higher rating under Codes 5252 or 5253. 

In sum, while the Board does not doubt that the veteran's 
left hip disability was productive of significant impairment 
from March 31, 1995 to December 5, 1996, there is no basis 
under applicable diagnostic criteria for assignment of a 
higher rating. 

Left Hip Bursitis, from December 6, 1996      

The veteran also contends that his left hip disability 
warrant a rating in excess of 20 percent from December 6, 
1996.  However, the objective clinical evidence does not show 
limitation of motion of the thigh to 20 degrees or less.  VA 
examination report in December 1996 demonstrated flexion 
forward of 100 degrees with pain, 90 degrees without pain.  
VA examination report in February 1999 showed flexion to 75 
degrees with pain, 60 degrees without pain.  VA clinical 
record in February 2002 showed left hip range of motion to 30 
degrees with pain.  Accordingly, the Board finds no 
persuasive evidence to warrant a 30 percent rating under Code 
5252.  

The veteran testified in December 1996 that his experienced 
left hip pain, had difficulty walking, and maintaining his 
balance going up and down stairs.  However, even when 
consideration is given to additional functional loss due to 
pain, weakness, fatigue, and incoordination, the record still 
does not show that the resulting limitation of motion is near 
the degree required for the next higher rating of 30 percent.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, supra.

As for other diagnostic codes, the evidence does not show a 
flail left hip joint to warrant a rating under Code 5254 or 
ankylosis of the left hip to warrant a higher rating under 
Code 5250.       

In sum, while the Board does not doubt that the veteran's 
left hip disability was productive of significant impairment 
from December 5, 1996, there is no basis under applicable 
diagnostic criteria for assignment of a higher rating at this 
time. 

Low Back Pain with Limitation of Motion

The present appeal involves the veteran's claim that the 
severity of his service-connected low back pain with 
limitation of motion warrants a higher disability rating than 
40 percent.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his lower back disability 
is to be considered during the entire period from the initial 
assignment of the disability rating (December 5, 1996) to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected low back pain with limitation 
of motion has been rated by the RO under the provisions of 
Diagnostic Code 5292.  Under this regulatory provision, a 
rating of 40 is warranted where there is severe limitation of 
motion.  The veteran's lower back disability is currently 
rated at 40 percent which is the highest available under Code 
5292. 

Looking to other potentially applicable Codes, the Board 
notes that a 60 percent rating is warranted under Code 5289 
where there is evidence of ankylosis of the lumbar spine in 
an unfavorable angle.  A 60 percent rating is also warranted 
under Code 5293 where there is evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 60 percent rating is the 
highest available under Code 5293.  The Board notes that 
effective September 23, 2002, Code 5293 was amended.  
However, a 60 percent rating is still the highest listed 
rating available under the new version of Code 5293.  Such a 
60 percent rating under the new version is for application 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  After considering both versions of Code 5293, the 
Board finds that the older version is more favorable to the 
veteran as it contemplates certain symptomatology without any 
requirement of incapacitating episodes of certain duration. 

The pertinent objective clinical evidence includes a July 
1995 X-rays of the lumbosacral spine showing degenerative 
disc disease L5-S1 with prominent narrowing of the disc 
space.  X-rays in January 2001 demonstrated L5-S1 disc 
degenerative joint disease, L4 spondylosis.  VA neurological 
consultation in February 2001 showed chronic low back pain 
with left L5-S1 radiculopathy.  VA neurological outpatient 
record in April 2001 indicated that an April 2001 EMG 
preliminary report demonstrated polyneuropathy, possible 
chronic left L5-S1 radiculopathy based on paraspinal needle 
EMG abnormalities.  A March 2002 VA neurological consultation 
noted that a March 2001 MRI of the lumbar spine was reviewed 
with the neuroradiologist who found degenerative disc disease 
with small herniated nucleus pulposus at L5 and L5-S1.  The 
Board interprets the above evidence to show intervertebral 
disc syndrome.   

VA medical records further demonstrates that the veteran's 
intervertebral disc syndrome is symptomatic of characteristic 
chronic pain and demonstrable muscle spasms during the claims 
period.  VA examination in December 1996 showed muscle spasm 
on the paravertebral muscle area during backward extension 
motion testing.  VA examination in February 1999 showed 0 
degrees flexion due to severe pain and unsteadiness, backward 
extension of 10 degrees with pain, 0 degrees without.  
Lateral flexion of the left and right of the lumbar spine is 
10 degrees with pain, 0 degrees without.  There was 
flattening of the lordotic curvature and he had chronic 
muscle spasms on the paravertebral area, mostly on the left.  
He was unable to sit well due to the pain.  VA treatment 
records in 2001 and 2002 demonstrate complaints and treatment 
for chronic lower back pain.   

The evidence also indicated that the veteran had demonstrable 
neurological findings.  As reported in a March 2002 VA 
neurological consultation, the April 2001 EMG/NCS evaluation 
revealed conduction abnormalities suggestive of a multifocal 
sensory motor polyneuropathy.  There was no clear evidence 
for lumbosacral radiculopathy.  However, there were changes 
suggestive of muscle fibrosis noted in the paraspinal muscles 
at the L4-5 level.  This is suggestive of possible injury to 
the posterior primary rami at that level.  VA medical records 
in 2001 and 2002 show that the veteran was prescribed a 
walking cane for ambulating and a TENS unit.  As such, the 
veteran's lower back disability is symptomatic of pronounced 
intervertebral disc syndrome.      

Based upon the above evidence, the Board finds that the 
veteran's lower back disability warrants a 60 percent rating, 
but no higher, under the prior version of Code 5293.  As 
noted earlier, this is the highest rating available under 
either the prior or the current version of Code 5293.  In 
view of the fact that the evidence supporting entitlement to 
a 60 percent rating consists of medical records dated from 
the mid-1990's, the Board finds that the 60 percent rating is 
warranted during the entire period covered by the appeal on 
this issue; that is, from December 5, 1996.  Fenderson. 

TDIU

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the present case, the veteran is service-connected for low 
back pain with limitation of motion rated as 60 percent 
disabling and bursitis of the left hip rated as 20 percent 
disabling.  His combined service-connected disability rating 
is 68 percent, which converted to the nearest degree 
divisible by 10 is 70 percent.  See 38 C.F.R. § 4.25.  Thus, 
he meets the percentage criteria under 38 C.F.R. § 4.16(a).  
The Board must now consider whether these disabilities render 
him unable to obtain and retain substantially gainful 
employment.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In evaluating whether the veteran's service-
connected disabilities preclude substantially gainful 
employment, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has found that to mean work which is 
more than marginal and permits the individual to earn a 
"living wage."  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Upon review, the veteran's lower back disability, when 
reviewed alone, more likely than not renders the veteran 
unemployable.  Specifically, he requires a cane to ambulate 
and is prescribed a TENS unit.  VA medical records show that 
the veteran is in chronic pain and demonstrates muscle spasms 
during movement, and has objective clinical findings of 
multifocal sensory motor polyneuropathy.

The record is also clear that the veteran would have 
difficulty performing jobs suitable to his educational 
training because of his service-connection disabilities.  
According to his application for compensation or pension form 
received in January 1993, the veteran indicated that he had a 
high school education and also had an education or training 
in business management at Cook County Sheriff's Department.  
He listed his employment as a machine operator for 4 years, a 
correctional officer for 15 years, and a telemarketer for 3 
years.  Social Security records shows that the veteran became 
entitled to Social Security Disability Benefits in July 1992.  
There is no record of the veteran working after his 
telemarketing job or after receiving Social Security 
Disability Benefits in July 1992.    

Additionally, lay witness statements from the veteran's wife, 
brother, and neighbor indicate that the veteran requires 
assistance in getting out of bed, dressing himself, and going 
up and down stairs due to the constant pain and discomfort in 
his back and left hip.  The lay witness testimony is also 
supported by a VA examiner's statement in September 1999 that 
the veteran is permanently disabled due to his service-
connected disabilities.  

Against the background of the veteran's education and types 
of employment which he has engaged in, the nature and extent 
of the veteran's service-connected disabilities, especially 
his lower back disability, are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment.  Following a thorough 
review of the record, the Board concludes that with all 
reasonable doubt resolved in favor of the veteran, he is 
unable to obtain and retain substantially gainful employment 
due to his service-connected disabilities.  Accordingly, 
entitlement to TDIU benefits is warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
bursitis of the left hip, from March 31, 1995, to December 5, 
1996, is not warranted.  Entitlement to an evaluation in 
excess of 20 percent for bursitis of the left hip, from 
December 5, 1996, is not warranted.  To this extent, the 
appeal is denied.

Entitlement to the assignment of an initial evaluation of 60 
percent, but no higher, for service-connected low back pain, 
with limitation of motion, is warranted.  Entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities is warranted.  To this extent, 
the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

